UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of Common Stock, $0.001 par value, outstanding on November 13, 2013, was 16,755,691, which does not include 750,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 Item 4T. CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 20 Item 1A. RISK FACTORS 22 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 Item 3. DEFAULTS UPON SENIOR SECURITIES 22 Item 4. (REMOVED AND RESERVED) 22 Item 5. OTHER INFORMATION 22 Item 6. EXHIBITS 23 SIGNATURES 24 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets September 30, December 31, Audited Assets Current assets: Cash $ $ Cash – restricted Marketable securities, at fair market value Accounts receivable Prepaid expenses Notes receivable Contract advances – current portion Total current assets Fixed assets, net of accumulated depreciation Other assets: Contract advances Capitalized financing costs Deposits Intangible assets – goodwill Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Line of credit Note payable, current portion Accrued legal settlement - Contingent liabilities Total current liabilities Long term liabilities: Note payable Redeemable Preferred Stock, Series B, $0.001 par value, 1,000,000 shares authorized, 426,000 issued and outstanding as of September 30, 2013 - Stockholders’ equity Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 62,500 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively 63 63 Common stock, $0.001 par value, 100,000,000 shares authorized, 16,755,691 shares and 15,089,023 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Common stock owed but not issued, 250,000 shares as of September 30, 2013 and December 31, 2012, respectively Additional paid in capital Other comprehensive losses Accumulated (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue $ Expenses: Direct costs Consulting Professional fees Executive compensation General and administrative expenses Depreciation and amortization Total expenses Net operating income(loss) Other income (expense): Interest expense ) Interest income Loss on sale of investments - - Legal settlement income - - Other income ) ) Total other income (expense) ) Net income (loss) ) ) Other comprehensive income (loss) - ) ) Total comprehensive income (loss) $ ) $ ) $ $ Weighted average number of common shares outstanding - basic Net income (loss) from continuing operations per share - basic $ ) $ ) $ $ Weighted average number of common shares outstanding- fully diluted N/A N/A Net income (loss) from continuing operations per share- fully diluted $ N/A $ N/A $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities Net (loss) income $ $ Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense Shares and options issued for services - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses Deposits and other assets ) ) Accounts payable and accrued liabilities ) ) Deferred revenue - ) Contract advances ) Notes receivable ) Net cash (used) by operating activities ) ) Cash flows from investing activities Purchase of fixed assets ) - Proceeds from sale of investments Net cash (used) by investing activities ) Cash flows from financing activities Proceeds (payments) from note payable, net ) ) Shares issued for cash - Net cash provided by financing activities ) Net increase (decrease) in cash ) ) Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $ - $ - Non-cash financing activities: Shares and options issued for services $ - $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents Rubicon Financial Incorporated Notes to Condensed Consolidated Financial Statements NOTE 1 – Significant Accounting Policies and Procedures Organization The Company was incorporated in the State of Delaware on April 28, 1986 (“Inception”) and was formerly known as Art World Industries (“AWI”). On August 6, 2002, the Company changed its name to ISSG, Inc. On September 6, 2006; the Company changed its name to Rubicon Financial Incorporated. On June 2, 2008, the Company completed its acquisition of Newport Coast Securities, Inc. (“NCS”), a California corporation registered with the Financial Industry Regulatory Authority. Principles of Consolidation The financial statements as of December 31, 2012 and for the nine months ended September 30, 2013 and 2012 include those of: Rubicon Financial Incorporated (“Rubicon”) and its wholly owned subsidiary, Newport Coast Securities, Inc. (“NCS”).All significant inter-company transactions and balances have been eliminated. RBCF and its subsidiary are collectively referred to herein as the “Company”. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Significant estimates made by management include the recoverability of intangible assets. Cash Equivalents The Company maintains cash balances in interest and non-interest bearing accounts.For the purpose of these financial statements, all highly liquid cash and investments with a maturity of three months or less are considered to be cash equivalents. Fixed Assets Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate. The estimated useful lives for significant property and equipment categories are as follows:Equipment – 5 years and Furniture – 7 years. The Company reviews the carrying value of property, plant, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition, and other economic factors.Based on this assessment there were no impairments needed as of December 31, 2012 or September 30, 2013.Depreciation expense for the nine months ended September 30, 2013 and 2012 was $12,656 and $13,356, respectively. Impairment of long-lived assets The Company reviews its long-lived assets and intangibles periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles. The Company recognized no impairment losses during the nine months ended September 30, 2013 and 2012. 6 Table of Contents Revenue Recognition The Company recognizes revenue in accordance with ASC subtopic 605-10, net of expected cancellations and allowances.As of September 30, 2013 and December 31, 2012, the Company evaluated evidence of cancellation in order to make a reliable estimate and determined there were no material cancellations during the periods and therefore no allowances has been made. Investment banking revenues and advisory fees from mergers, acquisitions and restructuring transactions are recorded when services for the transactions are determined to be completed, generally as set forth under the terms of the engagement. Transaction related expenses, primarily consisting of legal, travel and other costs directly associated with the transaction, are deferred and recognized in the same period as the related investment banking transaction revenue. Underwriting revenues are presented net of related expenses.The Company recognizes commissions from its broker services based on a settlement date basis.Fees billed and collected before services are performed are included in deferred revenue.Normal expenses are recorded when the obligation is incurred. Available-for-sale securities The Company classifies its marketable equity securities as available-for-sale and they are carried at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity. Income Taxes The Company follows ASC subtopic 740-10 for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods.Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. Fair Value of Financial Instruments The Company has financial instruments whereby the fair value of the financial instruments could be different from that recorded on a historical basis in the accompanying balance sheets. The Company's financial instruments consist of cash, receivables, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments approximate their fair values as of September 30, 2013 and December 31, 2012 due to their short-term nature.See Note 12 for further details. Earnings (Loss) per Common Share Net earnings (loss) per share is computed in accordance with ASC subtopic 260-10.The Company presents basic earnings (loss) per share (“EPS”) and diluted EPS on the face of condensed consolidated statements of operations.Basic EPS is computed by dividing reported earnings or loss by the weighted average shares outstanding.Diluted EPS is computed by adding to the weighted average shares, the dilutive effect if preferred stock, stock options and warrants were exercised into common stock.For the nine months ended September 30, 2013 and 2012, the denominator in the diluted EPS computation is greater than the denominator for basic EPS due to the effects of common stock that could be issued if the preferred stock were converted to common.There were no in-the-money options or warrants as of September 30, 2013 or 2012. Reclassifications Certain reclassifications have been made to the prior years’ financial statements to conform to the current year presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. 7 Table of Contents Recent Pronouncements The Company reviewed all recent accounting pronouncements issued by the FASB (including the Emerging Issues Task Force), the AICPA, and the SEC and they did not or are not believed by management to have a material impact on the Company’s present or future financial statements. Year-end The Company has adopted December 31, as its fiscal year end. Basis of Presentation The unaudited condensed consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and reflect all adjustments which, in the opinion of management, are necessary for a fair presentation.All such adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results to be expected for a full year.Certain amounts in the prior year statements have been reclassified to conform to the current year presentations.The statements should be read in conjunction with the financial statements and footnotes thereto included in our audit for the year ended December 31, 2012. NOTE 2 – Restricted Cash The Company’s wholly owned subsidiary, NCS, has entered into securities clearing agreements.Pursuant to these agreements, the Company is required to maintain a deposit account with each respective clearing firm in amounts determined based on the Company’s transaction volume. As of September 30, 2013, the Company maintained deposits of $121,090 for total restricted cash of $121,090.As of December 31, 2012, the Company maintained deposits of $161,802 for total restricted cash of $161,802. NOTE 3 – Goodwill During the year ended December 31, 2008, the Company consummated the acquisition of 100% of the outstanding common shares of NCS. As a result of the acquisition, Rubicon identified goodwill of $2,403,671.This asset was evaluated for impairment as of September 30, 2013 and December 31, 2012 and management determined that no impairment was needed. NOTE 4 - Marketable securities The Company classifies its marketable equity securities as available-for-sale and carries them at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.Losses that the Company believes are other-than-temporary are realized in the period that the determination is made.As of December 31, 2012 and September 30, 2013, the Company believed that all unrealized losses and gains are not other-than-temporary based on market conditions and the volatility of investments being held.All other unrealized losses and gains will be excluded from earnings and reported in other comprehensive income until realized. None of the investments have been hedged in any manner. As of December 31, 2012: The Company held various investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $60,493.The accumulated unrealized gain on these securities is $29,599 and is shown as accumulated other comprehensive gain on these financial statements.Of the investments, one was in a loss position for a total aggregate unrealized loss of $2,497 and had been in a loss position for more than twelve months.None of the losses were determined to be other-than-temporary as of December 31, 2012. As of September 30, 2013: The Company held various investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $21,730.The accumulated unrealized gain on these securities is $7,551 and is shown as accumulated other comprehensive gain on these financial statements.Of the investments, none were in a loss position. 8 Table of Contents NOTE 5 – Notes receivable Brown: On December 27, 2010, Rubicon was issued a note receivable in the amount of $19,037. The note does not bear interest and is due in monthly installments through May of 2013. The balance of the note as of December 31, 2011 was $19,037.During the year ended December 31, 2012, this note was paid off and the balance of the note as of December 31, 2012 was $0. Miscellaneous: During the year ended December 31, 2011, Rubicon issued a total of four notes receivable in the total amount of $95,571.$44,667 in payments were received during the year and the balance due was $50,904 as of December 31, 2011.$50,904 in payments were received during the year ended December 31, 2012 and the balance due was $0 as of December 31, 2012 relating to these notes. During the year ended December 31, 2012, the Company issued a total of three notes receivable in the total amount of $67,485.$1,250 in payments were received during the year ended December 31, 2012 and the balance due was $66,235 as of December 31, 2012.During the nine months ended September 30, 2013, the Company issued additional notes receivable in the amount of $187,602.$112,560 in payments were received during the nine months ended September 30, 2013 and the balance receivable was $141,277 as of September 30, 2013. NOTE 6 – Related Party Transactions All intercompany transactions have been eliminated in consolidation.All intercompany balances do not bear interest. As of September 30, 2013 and December 31, 2012, the Company owed accrued payroll to one of its officers/directors in the amount of $65,650 and $13,500, respectively. During the nine months ended September 30, 2013, 426,000 shares of Series B convertible preferred stock were sold to an officer/director of the Company for $426,000.See note 8 for further details. NOTE 7 – Notes payable Notes payable consist of the following at December 31, 2012 and September 30, 2013: December 31, 2012 September 30, 2013 Promissory note to an unrelated party for $726,500, secured by all the assets of the Company including the stock of NCS, interest at 14%, and matures in December of 2015 $ $ Promissory note to a bank for $100,000, secured by cash held in impound account at the bank. Bears interest at the prime rate, 3.25% as of December 31, 2012, and matures in March of 2013. - Promissory note to a bank for $168,000, secured by cash held in impound account at the bank.Bears interest at the prime rate, 3.25% as of December 31, 2012, and matures in April of 2016 - Promissory note to a bank for $100,000, secured by cash held in impound account at the bank. Bears interest at the prime rate, 3.25% as of December 31, 2012, and matures in March of 2014. $ $ As of September 30, 2013, $306,898 of the notes payable are short-term and $412,436 are long-term. As of December 31, 2012 $254,335 of the notes payable is short-term and $509,409 is long-term. 9 Table of Contents During the year ended December 31, 2011, Rubicon obtained a line of credit in the amount of $200,000. The line is collateralized by Rubicon’s deposits at the bank. The line bears interest at the rate Rubicon’s money market account earns at the bank plus 2%, which was 2.45% as of December 31, 2012. The line matures in March of 2014.As of December 31, 2012 and September 30, 2013, Rubicon had borrowed $200,000 on the line. Interest expense, related to the above, for the nine months ended September 30, 2013 and 2012 was $91,375 and $18,532, respectively. NOTE 8 – Stockholders’ equity Common stock The Company is authorized toissue 100,000,000 shares of Common Stock, $0.001 par value per share. Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders, are without cumulative voting rights, and are entitled to share ratably in dividends. In the event of a liquidation, dissolution, or winding up of the Company, the holders of shares of Common Stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. Holders of Common Stock have no preemptive rights to purchase the Company’s Common Stock. There are no conversion rights or redemption or sinking fund provisions with respect to the common stock. Preferred Stock The Company is authorized to issue 10,000,000 shares of $0.001 par value preferred stock; of which 1,000,000 shares are designated as Series A Convertible Preferred Stock and 1,000,000 shares are designated as Series B Convertible Preferred Stock. The preferred stock may be issued from time to time by the board of directors as shares of one or more classes or series. Series A Convertible Preferred Stock Holders of Series A Convertible Preferred Stock shall not have the right to vote on matters that come before the stockholders. The Series A Convertible Preferred Stock is redeemable at the Company’s option, in whole or in part, at a redemption price of $2.00 per share. Originally, the Series A Convertible Preferred Stock may be converted at a rate of four shares of common stock for each share of Series A Convertible Preferred stock. In February of 2013, the conversion rate was amended to twenty shares of common stock for each share of Series A convertible preferred stock.Series A Convertible Preferred Stock ranks senior to common stock in the event of liquidation. Series B Convertible Preferred Stock The Company established Series B Convertible Preferred Stock on February 23, 2013.Holders of Series B Convertible Preferred Stock shall have the right to ten votes for each share held on matters that come before the stockholders. Following the expiration of twelve months from the date of issuance, Series B Convertible Preferred Stock may be converted at a rate of five shares of common stock for each share of Series B Convertible Preferred stock.Series B Convertible Preferred Stock ranks senior to common stock in the event of liquidation. The Series B Convertible Preferred Stock is redeemable, in whole or in part, at a redemption price of $1.00 per share under the following conditions: The Company shall be required to utilize certain amounts of funds it receives from equity or debt financing after the date of issuance of shares of Series B Preferred Stock to redeem the shares in accordance with the following: (i) the Company shall utilize 100% of funds received from the issuance and sale of shares of Series A preferred stock to redeem the shares of Series B Preferred Stock; (ii) the Company will not be required to redeem any shares of Series B Preferred stock for financings up to $500,000 in the aggregate; (iii) the Company shall utilize a minimum of 10% of the funds received to redeem the shares of Series B Preferred Stock from financings from $500,001 up to $1,000,000 in the aggregate; and (iv) the Company shall utilize a minimum of 25% of the funds received to redeem the shares of Series B Preferred Stock for financings in excess of $1,000,001 in the aggregate. The Company may choose to redeem the shares of Series B Preferred Stock from time to time after the date of issuance (each a “Redemption Date”), in whole or in part, by paying in cash in exchange for the shares of Preferred Stock to be redeemed a sum equal to $1.00 per Share of Preferred Stock. As of December 31, 2011, there were 62,500 Series A preferred shares issued and outstanding, 14,714,023 common shares issued and outstanding, and 525,000 common shares owed but not issued. 10 Table of Contents Year Ended December 31, 2012 In the three months ended March 31, 2012, 275,000 shares of common stock that were owed but not issued at December 31, 2011 were issued. In July of 2012, 100,000 shares of common stock were issued to an employee as compensation valued at $40,000.The common stock was valued at the market value on the day of the grant. As of December 31, 2012, there were 62,500 Series A preferred shares issued and outstanding, 15,089,023 common shares issued and outstanding, and 250,000 common shares owed but not issued. Nine Months Ended September 30, 2013 In February of 2013, the Company sold 426,000 shares of Series B preferred stock to an officer/director for $426,000. In the second quarter of 2013, the Company began conducting a private placement offering of up to $525,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one three-year warrant to purchase one share of common stock at an exercise price of $0.50 per share. In May of 2013, the Company had its first closing related to the private placement offering and sold 1,666,667 units for a total of $250,000. As of September 30, 2013, there were 62,500 Series A preferred shares issued and outstanding, 426,000 Series B preferred shares issued and outstanding, 16,755,691 common shares issued and outstanding, and 250,000 common shares owed but not issued. NOTE 9 – Warrants and options Warrants As of December 31, 2012, there were no outstanding warrants. As discussed in Note 8 above, during the second quarter of 2013, the company sold 1,666,667 units in its private placement offering.Included in those units were 1,666,667 warrants with a term of three years and an exercise price of $0.50.The warrants will expire in May of 2016. Options On June 2, 2008, the Company granted Mr. Grant Bettingen an option to purchase 500,000 shares of its common stock with an exercise price of $1.00 pursuant to his employment agreement with NCS.The options expired on June 2, 2013. A summary of stock options and warrants as of September 30, 2013 and December 31, 2012 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding as of 01/01/12: $ - $
